Exhibit OLYMPUS PACIFIC MINERALS INC. Index Index 1 Management’s Responsibility 2 Report of Independent Auditors 3 Consolidated Balance Sheets 4 Consolidated Statements of Operations and Comprehensive Loss 5 Consolidated Statements of Cash Flows 6 Notes to Financial Statements 7 1. Nature of Operations 7 2. Basis of Presentation and Significant Accounting Policies 7 3. Mineral Properties and Deferred Exploration and Development Costs 14 4. Asset Retirement Obligation 15 5. Loan Facility 15 6. Property, Plant & Equipment 16 7. Capital Stock 16 8. Related Party Transactions 21 9. Commitments and Contractual Obligation 22 10. Financial Instruments 22 11. Capital Lease Obligations 24 12. Inventory 24 13. Income Taxes 24 14. Memorandum of Agreement 25 15. Comparative Consolidated Financial Statements 25 16. Differences from Generally Accepted Accounting Principles 26 1 OLYMPUS PACIFIC MINERALS INC. Management’s Responsibility The accompanying consolidated financial statements, Management’s Discussion and Analysis and all of the other information included in the Annual Report have been prepared by and are the responsibility of management of the Company.The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in Canada and reflect management’s best estimates and judgements based on currently available information.The Company has a system of internal controls designed to provide reasonable assurance that the financial statements are accurate and complete in all material respects.Management believes that the internal controls provide reasonable assurance that our financial information is reliable and relevant, and that assets are properly accounted for and safeguarded from loss. The Board of Directors is responsible for ensuring that management fulfills its responsibilities for financial reporting and internal control.The Board exercises its responsibilities through the Audit Committee, appointed by the Board and comprised of independent directors, which meets with the independent auditors to satisfy itself that management’s responsibilities are properly discharged and to review the consolidated financial statements before they are presented to the Board of Directors for approval. The consolidated financial statements have been audited by Ernst & Young LLP Chartered Accountants.The independent auditors have unrestricted access to the Audit Committee.Their report outlines the scope of their examination and opinion on the consolidated financial statements. David A. Seton Peter Tiedemann Chairman and Chief Executive Officer March 30, 2009 Chief Financial Officer March 30, 2009 2 OLYMPUS PACIFIC MINERALS INC. Report of Independent Auditors To the Shareholders of Olympus Pacific Minerals Inc. We have audited the consolidated balance sheets of Olympus Pacific Minerals Inc. as at December 31, 2008 and 2007, and the consolidated statements of operations and comprehensive loss, and cash flows for each of the years in the three-year period ended December 31, 2008. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of Olympus Pacific Minerals Inc. as at December 31, 2008 and 2007, and the results of its operations and its cash flows for the each of the three years in the period ended December 31, 2008 in conformity with Canadian generally accepted accounting principles. Chartered Accountants Licensed
